                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


JORGE LUIS REYES,JR.,

      Plaintiff,
V.                                                Civil Action No. 3:19CV112-HEH


HAROLD W. CLARKE,

       Defendant.


                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       By Memorandum Order entered on March 8, 2019,the Court conditionally

docketed Plaintiffs action. The Court directed Plaintiff to affirm his intention to pay the

full filing fee by signing and returning a consent to collection of fees form. The Court

warned Plaintiff that a failure to comply with the above directive within thirty (30)days

of the date of entry thereof would result in summary dismissal ofthe action. On March

29, 2019, Plaintiff returned an unsigned consent to collection offees form. Accordingly,

by Memorandum Order entered on April 4, 2019, the Court mailed Plaintiff a second

consent to collection of fees form and directed Plaintiff to sign and return the form within

fourteen(14)days ofthe date of entry thereof if he wished to proceed with this action.

       Plaintiff has not complied with the orders of this Court. Plaintiff failed to return a

consent to collection of fees form. As a result, he does not qualify for informa pauperis

status. Furthermore, he has not paid the statutory filing fee for the instant action. See 28

U.S.C. § 1914(a). Such conduct demonstrates a willful failure to prosecute. See Fed. R.

Civ. P. 41(b). Accordingly, this action will be dismissed without prejudice.
      An appropriate Order shall accompany this Memorandum Opinion.


                                                             Is!
                                           HENRY E. HUDSON
Date: Aor./ 3d SOl'i                       UNITED STATES DISTRICT JUDGE
Richmond, Virginia
